Exhibit 10.2



STOCK REDEMPTION AGREEMENT


This Stock Redemption Agreement (this “Agreement”) is made and entered into
effective this 24th day of July, 2010, by and between No Show, Inc., a Nevada
corporation (the “Company”), and Helen Keser, an individual (the “Shareholder”).


WITNESSETH:


WHEREAS, the Shareholder currently owns 9,000,000 shares of Common Stock of the
Company (the “Shares”);


WHEREAS, the Shareholder also currently serves as an officer and director of the
Company;


WHEREAS, the Shareholder desires to terminate her position as a director and
officer of the Company and have the Company redeem the Shares; and


WHEREAS, the Company desires to accept the Shareholder’s resignation as a
director and officer of the Company and to redeem the Shares on the terms and
conditions set forth herein.


NOW, THEREFORE, for and in consideration of the foregoing premises, mutual
agreements and covenants herein set forth, and for other valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


1.           Redemption.  Effective as of the date hereof, the Shareholder
hereby surrenders the Shares to the Company for redemption, and agrees to
deliver any and all certificates (or a declaration regarding lost share
certificate) representing such Shares accompanied by stock powers duly executed
in blank (the “Certificates”) to the Company within forty-eight (48) hours of
the date hereof.


2.           Payment.  Upon the satisfaction of the conditions set forth in
Section 6 hereof, the Company shall pay, as the purchase price for the
redemption of the Shares and the delivery of the Release (as hereinafter
defined), an amount equal to $5,000, which amount shall be paid in cash or its
equivalent on the date hereof.


3.           Representations and Warranties of the Shareholder.  The Shareholder
hereby represents and warrants to the Company that (a) the Shareholder has full
legal right, power and capacity to execute and deliver this Agreement and the
Release Letter and to perform such Shareholder’s obligations hereunder and
thereunder, (b) the Shareholder now owns the Shares free and clear of all liens,
encumbrances, and claims of others, and that the Shareholder has the right to
transfer and deliver the Shares to the Company for redemption in accordance with
the terms of this Agreement, (c) the Shareholder has such knowledge of the
business and financial affairs of the Company and possesses a sufficient degree
of sophistication, knowledge and experience in financial and business matters
such that she is capable of evaluating the sale of the Shares and the economic
risks of having the same redeemed by the Company, (d) the

 
 

--------------------------------------------------------------------------------

 

Shareholder acknowledges that she has had full opportunity to ask questions and
receive answers concerning the terms and conditions of this redemption; and (e)
the Shareholder has no other interest in the Company other than the Shares.


4.           Further Assurances.   The Company and the Shareholder shall execute
and deliver such additional instruments and documents as may reasonably be
requested by the Company or the Shareholder in order to carry out the purposes
and intent of this Agreement and to fulfill the respective obligations of the
Company and the Shareholder under this Agreement.


5.           Indemnification of the Company.  From and after the date of this
Agreement, the Shareholder and her successors and assigns shall, at their sole
cost and expense, reimburse, protect, defend, indemnify, release and hold the
Company, the holders of its outstanding equity securities, the directors of the
Company, the officers of the Company and their respective transferees, heirs,
executors, affiliates, agents, assigns, representatives, stockholders, directors
and officers (the “Indemnified Parties”), harmless from and against any and all
claims, suits, liabilities, actions, proceedings, obligations, debts, damages,
losses, costs, expenses, fines, penalties, charges, fees, expenses, judgments,
or awards (collectively, “Claims”), directly or indirectly arising out of or in
any way relating to the breach of any representation or warranty contained or of
this Agreement by the Shareholder, including, but not limited to, attorneys’
fees and other costs of defense imposed upon or incurred by or asserted against
any of the Indemnified Parties.


6.           Resignation and Release.  As a condition precedent to the
obligations of the Company to redeem the Shares and pay the purchase price for
such Shares, (a) the Shareholder shall resign from her positions as an officer
and director of the Company and deliver such resignations in writing to the
Corporation, and (b) the Shareholder shall deliver a written release to the
Company in a form acceptable to the Company (the “Release Letter”).


7.           Entire Agreement.  This Agreement (along with the documents
referred to in this Agreement) contains the entire understanding and agreement
of the parties with respect to the transaction covered hereby and supersedes all
other understandings and agreements between the parties, oral or written,
relating to the subject matter of this Agreement.  No modification, alteration,
or amendment of this Agreement and no wavier of any provision of this Agreement
shall be valid or effective unless in writing executed by the Company and the
Shareholder.


8.           Binding Agreement.  This Agreement shall be binding upon, inure to
the benefit of, and apply to the respective heirs, personal representatives,
successors, and the assigns of the parties hereto.


9.           Construction.  This Agreement shall be construed and enforced in
accordance with the substantive laws of the State of Nevada, without regard to
conflicts of laws principles.  The language of all parts of this Agreement shall
in all cases be construed as a whole, according to its fair meaning, and not
strictly for or against any of the signatory parties.


10.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this day
and year first above written.
 

      SHAREHOLDER:                       /s/ Helen Keser        Helen Keser    
                  COMPANY:           By     /s/ Helen Keser    Name:   Helen
Keser    Title:   President

 
 
 
